DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species A, Figure 1, claims 1-5 and 7 in the reply filed on February 26, 2021 is acknowledged.  Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
it is in single sentence claim format.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2-5 and 7 are objected to because of the following informalities:  
In claim 2 line 6, “motor shaft,” should be changed to --motor shaft;--.
In claim 2 line 14, “this intake” should be changed to --the intake-.
In claim 4 line 6, “thereof,” should be changed to --thereof, and--.
In claim 5 lines 4-5, “casing,” should be changed to --casing, and--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “A chopper” in line 1, but claim 1 already recites “a chopper”.  It is unclear if these are the same or different choppers.  The examiner notes that in further interpreting the claims, it is assumed that they are the same and that what is meant in claim 2 is --The chopper--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Publication 2015/0285252 to Kowalak.
Referring to claim 1, Kowalak discloses a method for treating a liquid that contains solids in a collecting basin (paragraphs [0010] and [0022]) comprising the step of:
sucking the liquid from a bottom of the collecting basin by a chopper (10) that is immersed in the liquid and has a rotating cutting wheel (32) (Fig. 2; paragraph [0022]), and
recirculating the liquid directly into the collecting basin when the solids have been chopped by the chopper (10) (paragraph [0022]).
Kowalak discloses that the fluid is a “solids-containing wastewater” (paragraph [0010]), but is silent as to what specific type of solids are in the wastewater.  However, it has been held that the recitation with respect to the manner in which a claimed Ex part Masham, 2 USPQ2d 1647 (1987).  In this case, the recitation of “a liquid that contains chippings” is recitation with respect to the manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from the prior art.
Referring to claims 2 and 4, Kowalak discloses a method comprising all the steps of claim 1, and further discloses the chopper (10) for carrying out the method according to claim 1, the chopper (10) having comprising:
a chopper casing (20) configured to be immersed into the liquid and forming an intake port (12) (Fig. 2; paragraph [0022]);
the rotating cutting wheel (32) accommodated in the intake port (12) and which is driven by a motor shaft (42) (Fig. 2; paragraph [0022]);
wherein the chopper (10) is constructed to create a suction pressure for sucking the liquid into the intake port (12) (Fig. 2; paragraph [0022]);
wherein the chopper casing (20) has at least one outlet passage (14) leading from an output side of the intake port (12) to the intake side of the intake port (12) and configured to recirculate the liquid that has been sucked into the intake port (12) directly back into the collecting basin (Fig. 2; paragraph [0022], wherein it is taught that liquid from the output side of the intake port 12 passes through the chopper 10 and is then returned to the basin, via the outlet passage 14, from where it again enters the intake side of the inlet port 12, thereby recirculating the fluid directly back into the collecting basin in the same way as disclosed by applicant);

wherein the pump chamber (22) has said at least one outlet passage (14) at an outer periphery thereof (Fig. 2 paragraphs [0022] and [0023]), and
further comprising a radial impeller (26) accommodated in the pump chamber (22) (Fig. 2 paragraphs [0022] and [0023]), and
wherein one or both of the cutting wheel (32) and radial impeller (26) are configured for creating the suction pressure for sucking the liquid into the intake port (12) (Fig. 2 paragraphs [0022] and [0023]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0285252 to Kowalak in view of U. S. Patent Publication 2010/0003124 to Wagner.
Referring to claims 3 and 7, Kowalak teaches a chopper comprising all the limitations of claim 2, but is silent as to the details of the cutting wheel.  Wagner teaches a chopper for carrying out a method for treating a liquid wherein:
a cutting wheel (38) is configured as an axial pump impeller (Fig. 1) paragraph [0018]).

Referring to claim 5, Kowalak teaches a chopper comprising all the limitations of claim 2, as detailed above, and including a pre-chopper (30), but does not teach the pre-chopper carried by an extension.  Wagner teaches a chopper for carrying out a method for treating a liquid wherein:
a motor shaft (18), includes an extension (46) which projects from a chopper casing (12), and further comprising a pre-chopper (50) carried by the extension (46) and which, when the chopper is arranged in the collecting basin (liquid reservoir), is arranged directly above the bottom of the collecting basin (Fig. 1; paragraphs [0015]-[0018] and [0025]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the chopper for carrying out the method taught by Kowalak with the pre-chopper mounted and extension therefor taught by Wagner in order to use a pre-chopper having a shape that “has the effect that clews of chippings that are entrained in the liquid that is being sucked-in, are swirled efficiently, so that they rotate at high speed together with the pre-chopper and, consequently, move along…until they have finally passed the pre-chopper” and into the intake port (paragraphs [0027]-[0029]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keener, Wagner ‘481 and Wagner ‘479 teaches a method and cutter as claimed except that it does not teach the recirculation of fluid or a pre-chopper mounted on an extension.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746